Name: Commission Regulation (EEC) No 852/80 of 31 March 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4 . 80No L 92/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 852/80 of 31 March 1980 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3 ), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1 488 /79 (5) ; whereas in particular the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978, p. 6 . 3 ) OJ No L 119, 15 . 5 . 1979 , p. 5 . (4) OJ No L 43, 15 . 2 . 1977, p. 1 . (5 ) OJ No L 181 , 18 . 7. 1979 , p. 20 . 9 . 4 . 80 Official Journal of the European Communities No L 92/ 13 ANNEX (') Consignment 0 A 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 2. Beneficiary 3 . Country of destination I Guinea Bissau 4 . Total quantity of the consignment l 175 tonnes 5 . Intervention agency responsible for delivery I Belgian 6 . Origin of the butteroil (2 ) l To manufacture from intervention butter 7 . Special characteristics and/or packag ­ ing (3) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 5 . Markings on the packaging l 'Butteroil / Dom da Comunidade econÃ ³mica europeia a repÃ ºblica da Guine-Bissao' 9 . Delivery period l Loading as soon as possible and at the latest 30 April 1980 10 . Stage and place of delivery l Port of unloading Bissao (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) ICommissariado de estado do comercio, industria e artisanato, caixa postal 85, Bissao 12. Procedure to be applied to determine the costs of supply I Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders  No L 92/ 14 Official Journal of the European Communities 9 . 4 . 80 Consignment B C 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 2 . Beneficiary ICRC Licross 3 . Country of destination Angola Jibuti 4. Total quantity of the consignment 30 tonnes 30 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and/or pack ­ aging (&gt;) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'ANG-008 / Butteroil / Dom da Comuni ­ dade econÃ ³mica europeia / AcÃ §Ã £o da Comite internacional da Cruz Vermelha / Destinado a distribuÃ §Ã £o gratuita / Lobito' A red crescent 10 cm high, its points facing left, and, in letters at least 1 cm high , the following marking : 'Butteroil / Don de la Communaute Ã ©conomique europÃ ©enne / Action de la ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Djibouti ' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1980 10 . Stage and place of delivery Port of unloading Lobito (deposited on the quay or on lighters) Port of unloading Jibuti (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4 ) See note (5 ) Croissant rouge de Djibouti , Djibouti (6) 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders i 9 . 4. 80 Official Journal of the European Communities No L 92/ 15 Consignment D 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1768/77 ( 1977 programme) (EEC) No 1769/77 (general reserve) 2 . Beneficiary l Somalia 3 . Country of destination 4. Total quantity of the consignment 250 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the butteroil ( 2) To manufacture from intervention butter 7. Special characteristics and / or pack ­ aging (J ) In 20 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia / For free distri ­ bution' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1980 10 . Stage and place of delivery Port of unloading Berbera (deposited on the quay or on lighters) Food Aid Department, c/o The Governor of the Regional Government, North West Region, Hargheisa (for the National Commission for Refugees) 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders  No L 92/ 16 Official Journal of the European Communities 9 . 4. 80 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex II to Regulation (EEC) No 303/77. (*) Only in the case of delivery ' to the port of unloading' and 'free at destination ' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . (5) The names and addresses of the beneficiaries shall be communicated to the intervention agency concerned as soon as possible by : Madame Mascherpa, CICR, CH-1211 Geneve 10 (telex 22269 CICR CH ; tel . 34 60 01 ). ( b) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : (a) Consignee . (b) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276, CH-1211 GenÃ ¨ve 19 ( telex 22555).' The successful tenderer must send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276, CH-1211 GenÃ ¨ve 19 .